INVESTMENT ADVISORY AGREEMENT THIS AGREEMENT is made as of this day of , 20 by and between the National Renewable Energy Investment Fund, Inc., a Maryland corporation having its principal place of business in West Des Moines, IA (the “Company”), and Miles Capital, Inc., an Iowa corporation having its principal place of business in West Des Moines, Iowa (the “Adviser”). WHEREAS, the Company is an organized, non-diversified management investment company that intends to elect treatment as a business development company under the
